DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-4, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fayed et al. (US publication 2017/0271497 A1), hereinafter referred to as Fayed497.

Regarding claim 1, Fayed497 teaches a field-effect transistor (fig. 14 and related text) comprising a plurality of field-effect transistor elements, each field-effect transistor element comprising a gate finger (116(316), [0053 and 0079]) and a gate runner (172(372), [0057 and 0079]), wherein the gate finger of each field-effect transistor element is electrically connected at a plurality of spaced apart positions to the gate runner of that element (fig. 14), wherein each gate finger is made of a first material or material composition and has a first electrical resistivity ([0068]), and wherein the field-effect transistor further comprises, for each gate finger, a gate resistor (180(380), [0101]) through which the electrical connection between the gate finger and the gate runner at a position among the plurality of spaced apart positions is realized (fig. 14), said gate resistor being made of a second material or material composition and having a second electrical resistivity that is higher than the first electrical resistivity ([0083]).
Regarding claim 3, Fayed497 teaches wherein the field-effect transistor comprises, for each gate finger, a plurality of gate resistors, each gate resistor corresponding to a respective position among the plurality of said spaced apart positions, wherein the field-effect transistor preferably comprises, for each gate finger, a respective gate resistor for each of the spaced apart positions (fig. 14).
Regarding claim 4, Fayed497 teaches wherein, for each gate finger, the plurality of gate resistors are identical, all the gate resistors of the field-effect transistor preferably being identical (fig. 14).
Regarding claim 10, Fayed497 teaches wherein each gate resistor comprises a first end at which the gate resistor is connected to the gate finger, and a second end opposite to the first end, and wherein the field-effect transistor comprises, for each gate resistor, one or more vias for connecting the gate resistor at or near the second end to the gate runner ([0073]).
Regarding claim 11, Fayed497 teaches wherein the plurality of gate fingers extend in parallel, and wherein during operation, gate currents in each gate finger flow in substantially the same direction (fig. 14).
Regarding claim 12, Fayed497 teaches wherein the field-effect transistor comprises a Si-based laterally diffused metal-oxide semiconductor (LDMOS) transistor or a GaN-based high electron mobility transistor (HEMT) ([0102]).
Regarding claim 13, Fayed497 teaches further comprising, for each field-effect transistor element, a doped source region and a doped drain region that each extend in parallel to the gate finger of that element on a first and second side of the gate finger, respectively, wherein the plurality of spaced apart positions are arranged on the first side of gate finger (fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fayed497, as applied to claim 1 above.

Regarding claim 2, Fayed497 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Fayed497 does not explicitly teach wherein the second electrical resistivity is at least 10 times greater than the first electrical resistivity, preferably at least 50 times. However, Fayed497 teaches general condition of improving stability of the device by resistors and thus resistivity value is something that will be optimized for desired performance and application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fayed497 so that wherein the second electrical resistivity is at least 10 times greater than the first electrical resistivity, preferably at least 50 times for desired performance and application since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
Allowable Subject Matter
Claims 5-9 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828